Title: To James Madison from Alexander J. Dallas, 15 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Sir,
                        Department of War, 15th. April, 1815.
                    
                    I have the honor to inclose to you a statement, specifying the appropriations for the expenditures in this department, in the years 1814 and 1815, including the balances of appropriations on the 31st. of December, 1813: the amount actually expended from the 1st. of January, 1814, to the 10th. of March, 1815; the unexpended amount of the appropriations; and the amount for which warrants have been drawn, but are not paid, beyond the appropriations for particular branches of expenditure.
                    From this statement it will appear, that the existing deficit of appropriations, amounts to 1,000,977. 9/100 dollars, on the following branches of expenditure:

                    
                        
                            1. On the subsistence
                            
                            448,482.19.
                        
                        
                            2. On the bounties and premiums,
                            
                            3,876.93.
                        
                        
                            3. On the Camp equipage
                            
                            240,944.54.
                        
                        
                            4. On the arsenal, magazines and armories
                            }
                            
                        
                        
                             and armories
                            3,035. 8.
                        
                        
                        
                            5. On the Quarter master’s department,
                            
                            298,434.70
                        
                        
                            6. On the maps, plans, &c.
                            
                            2,250.85
                        
                        
                            7. On the forage of rangers
                            
                            3,952.80.
                        
                        
                            
                            Dollars.
                            1,000,977: 9.
                        
                    
                    From this statement it also appears, that there are unexpended balances of appropriations for other branches of expenditure, a portion of which may be applied to make up the deficit above stated, and to provide more effectually for those branches of expenditure, on which the deficit arises:
                    
                        
                            1. The appropriation for clothing, is
                            
                            2,861,000.
                            
                        
                        
                            The disbursements have been
                            
                            2,193,589.21.
                            
                        
                        
                            Unexpended,
                            667,410.79.
                            
                        
                        
                            From which take, towards the above
                            }
                            
                            
                        
                        
                            stated deficit, &c
                            500,000.  
                            
                        
                        
                            Balance,
                            167,410.79
                            
                        
                        
                            Sum to be transferred
                            
                            500,000.
                        
                        
                            2. The appropriation for contingencies, is
                            
                            1,150,000.
                            
                        
                        
                            The disbursements have been
                            
                            744,114.65
                            
                        
                        
                            Unexpended
                            405,885.35
                            
                        
                        
                            From which take towards the
                            }
                            
                            
                        
                        
                            above stated deficit, &c
                            200,000   
                            
                        
                        
                            Balance,
                            205,885.35.
                            
                        
                        
                            Sum to be transferred
                            
                            200,000.
                        
                        
                            3. The approprization for the Indian
                            }
                            
                            
                        
                        
                            department, is
                            821,600.
                            
                        
                        
                            The disbursements have been
                            
                            355,102.78
                            
                        
                        
                            Unexpended
                            466,497.22
                            
                        
                        
                            From which take, towards
                            }
                            
                            
                        
                        
                            the above deficit, &c
                            250,000
                            
                        
                        
                            Balance,
                            216,497.22.
                            
                        
                        
                            Sum to be transferred,
                            
                            250,000.
                        
                        
                            4. The appropriation for horses for
                            }
                            
                            
                        
                        
                             artillery, is
                            100,000.
                            
                        
                        
                            The disbursements have been
                            
                              3,997.72
                            
                        
                        
                            
                            
                             96,002.28
                            950,000
                        
                        
                            Unexpended
                            Balance.
                            Transfers.
                        
                        
                            Brought forward
                            96,002.28
                            950,000.
                        
                        
                            From which take, towards the
                            }
                            
                            
                        
                        
                            above deficit, &c.
                            50,000.
                            
                        
                        
                            Balance,
                            46,002.28.
                            
                        
                        
                            Sum to be transferred
                            
                            50,000.
                        
                        
                            5. The appropriation for arming and
                            
                            680,000.
                            
                        
                        
                            equipping the militia, is
                            
                            
                        
                        
                        
                            The disbursements have
                            
                            
                            
                        
                        
                            been
                            56,789.33
                            
                            
                        
                        
                            There has been carried
                            
                            
                            
                        
                        
                             to the surplus fund,
                            
                            
                            
                        
                        
                             a sum of
                            303,210.67.
                            360,000
                            
                        
                        
                            Unexpended
                            320,000.
                            
                        
                        
                            From which take, towards the
                            }
                            
                            
                        
                        
                            above deficit, &c}
                            200,000.
                        
                        
                            
                            Balance,
                            120,000.
                            
                        
                        
                            Sum to be transferred
                            200,000.
                        
                        
                            Gross Sum to be transferred,
                            1,200,000.
                        
                    
                    Upon this view of the subject, I have the honor to apply to you for your direction, if in your opinion it is necessary for the public service, (as I respectfully suggest it to be) that the above portions of the monies appropriated for the specified branches of expenditure, and constituting the aggregate amount of 1,200,000 dollars, be respectively applied to the other branches of expenditure, on which the above stated deficit arises, 1st. to supply the amount of such deficit; and 2d. to provide more effectually for the subsistence and Quarter master’s branches, according to the provisions of the act of Congress of the 3d. of March, 1809. I have the honor to be, most respectfully, Sir, Your obedt. humble servt.
                    
                        A. J. Dallas.
                    
                